Per Curiam : This is a bill in equity, exhibited in the-Hancock circuit court, by certain children and heirs at law of Horace Aldrich, late of that county, deceased, to cancel and set aside two deeds purporting to have been executed by said Horace Aldrich to George H. Aldrich, another one of his children and heirs at law, on the ground that their execution was obtained by the undue influence of the said George H. over the said Horace, and also that the said Horace was, at the time of executing them, of unsound mind. Two issues of fact were made up and submitted to a jury, namely: First, whether or not the deeds described in the hill in this cause, from Horace Aldrich, and Mary W. Aldrich, his wife, to George H. Aldrich, bearing date September 27, 1884, and January 10, 1885, were obtained from the said Horace Aldrich by and through undue and improper influence exerted upon him by the said George H. Aldrich, or his agents; and second, whether or not the said Horace Aldrich was, at the time of the making of said deeds, of sound mind and memory, with sufficient understanding and capacity to execute said deeds. The jury found, on the first of these issues, in the affirmative, and on the second, in the negative; but the court, on final hearing, disregarded these findings, and set aside the verdict of the jury, and dismissed the bill. The case comes here by the appeal of the complainants below, from that decree. No. question of law is presented. The controversy is confined to the weight of evidence on the issues of fact. We have given the record a very careful consideration, and while we are hardly prepared to say that we are entirely satisfied with the decree below, yet we are unable to say that we are clearly satisfied that it is wrong because not sustained by a preponderance of .the evidence. It is to be borne in mind, that inequality in the distribution of property is not conclusive evidence of unsoundness of mind or of undue influence. It may be considered as a mere ■circumstance, when in proof, as tending to establish undue influence or unsoundness of mind, but it is not, of itself, conclusive and sufficient for that purpose. One may be very partial, and, in a moral view, very unjust, in distributing his property among his children. He may discriminate on insuffieient reason, or without any reason; yet if he act voluntarily, and his mind be not unsound, his disposition must stand. It is the will of the testator, though the result of passion or prejudice, and not what the neighbors and friends think would be fair or just, that must control. It would subserve no useful purpose to recapitulate this -evidence. It is enough that we do not feel that the decree is so clearly wrong that it should be reversed. The decree is affirmed. Decree affirmed.